Exhibit 10.YY

AMENDMENT #3 TO CHAIRMANSHIP AGREEMENT

This Amendment #3 to the Chairmanship Agreement is entered into by and between
Hasbro, Inc. (the “Company”) and Alan G. Hassenfeld (“Mr. Hassenfeld”) and is
effective as of November 1, 2013.

WHEREAS, the Company and Mr. Hassenfeld entered into that certain Chairmanship
Agreement, dated August 30, 2005, as amended May 22, 2008 and October 2009
(collectively, the “Agreement”);

WHEREAS, pursuant to the Agreement, the Company paid for the reasonable costs of
the salary, bonus and fringe benefits for one administrative assistant for
Mr. Hassenfeld through October 2013;

WHEREAS, Mr. Hassenfeld has requested that the Company continue to make
available to him the support services of one administrative assistant who will
be an employee of the Company for which he will pay the Company for the
Company’s costs of the salary, bonus and fringe benefits for such administrative
assistant (the “Services Arrangement”); and

WHEREAS, the Company and Mr. Hassenfeld desire to amend the Agreement to provide
for the Services Arrangement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

Section 5 shall be amended to add the following new paragraphs at the end of
Section 5:

“The parties hereby agree that all payments provided for under items (a), (b),
(c) and (d) of Section 5 of the Agreement have terminated. Subject to the terms
and conditions of the Agreement as amended hereby, during the Service Period the
Company shall make available to Mr. Hassenfeld the support services of one
administrative assistant (the “Hasbro Employee”). The Company shall invoice
Mr. Hassenfeld quarterly in advance (based on the Company’s fiscal quarters) for
the Company’s pro-rata cost of the Hasbro Employee’s annual base salary, target
bonus and fringe benefits (including 401(k), payroll taxes, FICA, social
security, insurance costs for health, dental, vision benefits, and cost to
administer these benefits). The fringe benefits will be billed at the Company’s
budgeted fringe benefit rate, which is currently 33% of the Hasbro Employee’s
base salary. The budgeted fringe benefit rate will be set by the Company
annually, and Mr. Hassenfeld agrees to abide by such rate. Upon completion of
each year, if the actual cost to the Company for the Hasbro Employee’s bonus or
fringe benefits exceeds what Mr. Hassenfeld paid to the Company, the Company
will include such additional cost in Mr. Hassenfeld’s next quarterly invoice.
Costs shall be payable by Mr. Hassenfeld no later than the last business day of
the quarter to which the invoice relates.



--------------------------------------------------------------------------------

During the Service Period, if the Hasbro Employee’s position is terminated by
the Company due to a workforce reduction or otherwise and the Hasbro Employee
receives any severance benefits from the Company in connection with such
termination, Mr. Hassenfeld agrees to reimburse the Company for the cost of such
severance benefits. If the Hasbro Employee’s position is terminated in
connection with the termination of the Services Arrangement or this Agreement by
Mr. Hassenfeld, and the Company is unable to place the Hasbro Employee in an
open position with the Company (such placement being in Hasbro’s sole
discretion), Mr. Hassenfeld agrees to reimburse the Company for any associated
severance costs. If the Hasbro Employee’s position is terminated by the Company
in connection with the termination of the Services Arrangement, termination of
this Agreement, or after termination of this Agreement, any associated severance
costs will be paid by the Company.

Mr. Hassenfeld agrees to indemnify, defend and hold harmless the Company and its
affiliates and each of their respective officers, directors, stockholders,
agents and employees from an against any and all liability, claims, judgments,
costs, demands and expenses (including reasonably attorney’s fees) arising
directly or indirectly out of any claim (including a claim for worker’s
compensation or unemployment benefits), demand or cause of action by the Hasbro
Employee in connection with the Service Arrangement or any claim in any way
relating to the Hasbro Employee’s performance of services for Mr. Hassenfeld.

Either party may terminate the Service Arrangement for any reason upon notice to
the other party, such termination becoming effective as of the last day of the
quarter in which notice is provided.”

All other terms and conditions of the Agreement shall remain in full force and
effect.

The parties have executed this Amendment #3 effective as of the date set forth
above.

 

HASBRO, INC. By:   /s/ Deborah Thomas Name:   Deborah Thomas Title:  

Executive Vice President and

Chief Financial Officer

/s/ Alan G. Hassenfeld

Alan G. Hassenfeld